EX-10.7 12 ex10_7.htm EXHIBIT 10.7

SELECT-SALES & MARKETING GROUP

 

National Brokerage Consultant Agreement

 

Agreement between:

 

Broker : Manufacturer :    

SELECT-SALES & MARKETING GROUP Specialty Beverage and Supplement Inc. 807 SW “I”
Street, Ste 13 1710 Church Street Bentonville, AR  72712 Holbrook, NY 11741

 

The above-named parties agree to the following:

 

1. Manufacturer appoints Select-Sales & Marketing Group in the following
territory (the "Territory"):

 

National Master Broker USA – all classes of trade (Food, Drug, Mass, Dollar
Stores, C stores & .com sales development)

 

2. Select-Sales & Marketing Group shall be limited to sales to wholesalers and
retailers and the following products: Immune UP products and all subsequent line
extensions

 

3. Select-Sales & Marketing Group shall have the exclusive right to analyze,
provide advice, and provide marketing and promotional recommendations for the
client to execute

 

4. Prices shall be those specified by Manufacturer from time to time and on the
terms and conditions of sale as specified by Manufacturer. Decisions regarding
the customer's credit and all matters relating to billings and shipments to
customers shall be made only by Manufacturer. All quotations for sales obtained
by Select-Sales & Marketing Group must be made expressly subject to the approval
and confirmation by Manufacturer.

 

Manufacturer shall pay Select-Sales & Marketing Group a monthly service fee
based on agreed to parameters as outlined below:

 

Commission of 10% of total net shipments – all Broker fees and commissions shall
be paid out of this compensation by Select to the appropriate broker teams.

 

5. All fees are due to Select-Sales & Marketing Group shall be payable by
Manufacturer on or before the 1st of the month of payments to client from all
retailers.

 

6. The Company shall provide Select - SMG without charge, the necessary
supplies, promotional materials, reprints of advertisements, and such other
items as the Company may deem advisable for promotion of its business and will
make available the pamphlets, advertising, promotional and sales materials free
of charge and in reasonable quantities.

 

7. Any action at law or in equity brought to enforce or interpret the terms of
this Agreement shall be brought in state or federal court in Arkansas. The
prevailing party in any such action shall be entitled to reasonable attorneys’
fees, costs and necessary disbursement in addition to any other relief which it
may be entitled.

 

 

8. Select-Sales & Marketing Group shall be responsible for hiring, compensation,
termination and other matters relating to any third parties employed by it.
Select-Sales & Marketing Group does not have and shall not represent itself as
having any authority to make contracts in the name of or binding on Manufacturer
or to pledge Manufacturers credit or to extend credit in Manufacturer’s name.
Select-Sales & Marketing Group is an independent contractor and not an employee
of Manufacturer. Manufacturer does not have the right to exercise any control
over the actions of Select-Sales & Marketing Group except as expressly recited
in this Agreement.

 

9. This Agreement shall be effective and shall continue as written. In any
event, this Agreement may be terminated by either party, with or without cause,
upon giving not less than 3 year prior written notice thereof. In the event of
the insolvency or adjudication in bankruptcy or the filing of a petition
therefore by either party, this Agreement may be terminated immediately at the
option of the other party upon delivery of written notice.

 

10. Select SMG and all Brokers covered under this contract shall pay their own
day to day expenses. Manufacturer agrees to pay for all travel expenses related
to requests Select SMG and or its Broker network to attend meeting outside of
their respective account coverage area relating exclusively the Manufactures
Business interests.

 

11. At termination of this Agreement a final accounting shall be made between
the parties. The Company shall maintain an accurate set of books and records
regarding commissions due to the Broker following the termination of the
Agreement and the Broker shall be paid full commission on all accepted orders in
house at the date of termination which are shipped after the termination date.

 

12. The Company agrees to indemnify and hold Select SMG harmless against any and
all losses, legal fees, court costs and expenses arising from or in connection
with claims for the infringement of any patent rights, property damage or
personal injury arising from the product manufactured by the Company or sold by
the Company and Select - SMG, unless directly resulting from an act or omission
by Select- SMG and all of their subsidiary brokers.

 

13. Select-Sales & Marketing Group agrees to keep confidential all proprietary
information furnished by Manufacturer including but not limited to customer
lists, marketing, production or product plans, or production or design
information and to return all copies of any such information to Manufacturer (or
destroy them if so requested by Manufacturer), upon termination of this
Agreement.

 

14. Select-Sales & Marketing Group agrees to comply fully with all governmental
laws and regulations applicable to the transactions contemplated under this
Agreement.

 

15. This Agreement is non-assignable.

 

16. This Agreement and any disputes relating thereto shall be construed under
the laws of the State of Arkansas. Any disputes relating to the meaning or
interpretation of this Agreement, or a breach of any terms, including but not
limited to the payment of commissions as specified herein, shall be construed
under the laws of the State of Arkansas.

 

17. Any notices or communications between the parties shall be sent to the
following addresses unless written notice of change of address is earlier given:

 

National Broker: Manufacturer :

 

Select Sales and Marketing Group

807 SW I st Suite 13

Bentonville AR 72712

479-271-7740

Specialty Beverage and Supplement Inc.
1710 Church Street

Holbrook NY 11741

631-750-3195

 

Notices shall be given by registered or certified mail, return receipt
requested, by telegram, or by telecopy with confirmation of delivery, all
postage or delivery charges prepaid. Notices shall be deemed effective on the
date the notice is received as shown on the proof or confirmation of delivery.

 

The Parties have executed this Agreement on the dates set out below:

 

By: /s/ Joe Murphy By: /s/ Peter Scalise III Joe Murphy Owner Peter Scalise III
CEO Date: 8/16/10 Date: 8/16/10

2

 

 